Exhibit 10.1
 
FORM OF LINE OF CREDIT GRID PROMISSORY NOTE
 


New York, New York

April  __, 2012  $___________________

 
 
1)  FOR VALUE RECEIVED, on the Maturity Date, Function(x) Inc., a Delaware
corporation (the "Borrower"), at its offices at __________________, promises to
pay to the order of [__________________________] (the "Lender") at its offices
at ____________________, or at such other place as the Lender may designate in
writing, the unpaid amount of all draws, plus accrued and unpaid interest due
with respect to all outstanding draws, made by the Lender hereunder.
 
2)  The Maturity Date shall be the first to occur of (a) twelve (12) months from
the date of the first draw; or (b) upon funding of at least Forty Million
Dollars ($40,000,000)1 from one or more debt, equity or other capital
transactions of the Borrower or any of its wholly-owned subsidiaries.
 
3)      Interest.  (a)  Borrower will pay interest on the unpaid principal
amount of all draws from time to time outstanding from the date of each draw
until each such draw has been paid in full. Interest shall accrue at the simple
interest rate equal to six percent (6%) per annum, simple, with respect to each
draw. Interest shall be computed on the basis of a 365 day year for actual days
elapsed, but in no event higher than the maximum rate permitted under applicable
law.
 
          (b) Borrower will pay interest, calculated at the rate set forth
above, upon the Maturity Date or such earlier date upon which any draw is paid.
In addition, Borrower will pay a default rate equal to four percent (4%) per
annum in excess of the rate set forth herein if an Event of Default has occurred
and is continuing. Notwithstanding the foregoing however, in no event shall
interest exceed the maximum legal rate permitted by law. All payments, including
insufficient payments, shall be credited, regardless of their designation by
Borrower, first to outstanding late charges, then to interest and the remainder,
if any, to principal.
 
4)  Requests for Loans; Disbursement of Proceeds. Borrower may borrow, and
Lender agrees to make draws hereunder in amounts of no less than One Hundred
Thousand Dollars ($100,000), upon notice of a proposed borrowing, and the
requested amount thereof, to the Lender not later than 12:00 Noon (New York
time) five (5) days prior to the date on which the proposed borrowing is
requested to be made, subject to the satisfaction of all conditions precedent to
such draw, including the delivery to the Lender of a funding memorandum.  Lender
shall not be obligated to make draws more than once per month. Each notice of
borrowing shall be delivered by hand or facsimile transmission. Each such notice
shall be irrevocable by and binding on Borrower. Unless otherwise directed in
writing by Borrower, the Lender shall promptly disburse the proceeds of such
draw made hereunder by crediting the amount thereof as instructed in the
applicable Disbursement Request.
 
5)  Payments and Prepayments; Use of Grid. The Lender is hereby authorized by
Borrower to enter and record on the schedule attached hereto (i) the loan
number, (ii) the date of each draw made under this Grid Note, (iii) the dollar
amount of the draw, (iv) the applicable interest rate, (v) interest due on
Maturity Date, (vi) each payment and prepayment of any draw thereon, and (vii)
date of payment, without any further authorization on the part of Borrower or
any endorser or guarantor of this Grid Note; provided, however, that the Lender
shall promptly deliver to the Borrower a copy of this Grid Note following the
entry of each draw hereunder. The entry of a draw on said schedule shall be
prima facie and presumptive evidence of the entered draw and its conditions,
absent manifest error. The Lender's failure to make an entry, however, shall not
limit or otherwise affect the obligations of Borrower or any endorser or
guarantor of this Grid Note. Borrower may make prepayments in whole or in part
hereunder at any time, provided accrued, but unpaid interest is paid through the
prepayment date. If any payment of principal or interest becomes due on a day on
which the Lender is closed, such payment shall be made not later than the next
succeeding Business Day (a “Business Day” shall be considered to be Monday
through Friday from 9am to 5pm local time, excluding weekends and public
holidays) and such extension shall be included in computing interest in
connection with such payment. All payments by Borrower on account of principal,
interest or fees hereunder shall be made in lawful money of the United States of
America, in immediately available funds.
 

--------------------------------------------------------------------------------

1 If only $10 million is borrowed, then the $40,000,000 shall be replaced with
$30,000,000
 
 
 

--------------------------------------------------------------------------------

 
 
6)  Use of Proceeds. The proceeds of each draw hereunder shall be used for
general corporate and working capital purposes of Borrower. Borrower will not,
directly or indirectly, use any proceeds of draws hereunder for the purpose of
purchasing or carrying any margin stock within the meaning of Regulation X of
the Board of Governors of the Federal Reserve System or to extend credit to any
person for the purpose of purchasing or carrying any such margin stock, or for
any purpose which violates, or is inconsistent with, Regulation X of such Board
of Governors.
 
7)  Event of Default.
 
          (a) It is expressly agreed that the whole of the indebtedness
evidenced by this Grid Note shall immediately become due and payable, at the
option of the Lender, on the happening of any default or event constituting an
event of default hereunder (each an "Event of Default").
 
          (b) An Event of Default shall occur on:  (i) the non-payment of any of
the amounts due hereunder within five (5) Business Days after the date such
payment is due and payable; (ii) dissolution or liquidation, as applicable, of
the Borrower; (iii) any petition in bankruptcy being filed by or against the
Borrower or any proceedings in bankruptcy, or under any Acts of Congress
relating to the relief of debtors, being commenced for the relief or
readjustment of any indebtedness of the Borrower either through reorganization,
composition, extension or otherwise; provided, however, that Borrower shall have
a sixty (60) day grace period to obtain the dismissal or discharge of
involuntary proceedings filed against it, it being understood that during such
sixty (60) day grace period, the Lender shall not be obligated to make draws
hereunder and the Lender may seek adequate protection in any bankruptcy
proceeding; (iv) the making by the Borrower of an assignment for the benefit of
creditors, calling a meeting of creditors for the purpose of effecting a
composition or readjustment of its debts, or filing a petition seeking to take
advance of any other law providing for the relief of debtors; (v) any seizure,
vesting or intervention by or under authority of a government, by which the
management of the Borrower, is displaced or its authority in the conduct of its
business is curtailed; (vi) the appointment of any receiver of any material
property of the Borrower; (vii) if any warranty, representation, statement,
report or certificate made now or hereafter by Borrower to Lender pursuant
hereto is untrue or incorrect in any material respect at the time made or
delivered; or (viii) the Borrower shall contest, dispute or challenge in any
manner, whether in a judicial proceeding or otherwise, the validity or
enforceability of any material provision set forth herein or any transaction
contemplated in this Grid Note.  .
 
8)  Governing Law. This Grid Note shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to its rules
on conflicts of laws.
 
9)  No Waiver. No failure or delay on the part of the Lender in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy hereunder. The rights and remedies provided herein are cumulative, and
are not exclusive of any other rights, powers, privileges, or remedies, now or
hereafter existing, at law or in equity or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
10)  Costs and Expenses. Borrower shall reimburse the Lender for all costs and
expenses incurred by the Lender in connection with the enforcement of this Grid
Note or any document, instrument or agreement relating thereto.
 
11)  Amendments. No amendment, modification, or waiver of any provision of this
Grid Note nor consent to any departure by Borrower therefrom shall be effective
unless the same shall be in writing and signed by the Lender and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
 
12)    Successors and Assigns. This Grid Note shall be binding upon Borrower and
its heirs, legal representatives, successors and assigns and the terms hereof
shall inure to the benefit of the Lender and its successors and assigns,
including subsequent holders hereof.
 
13)    Severability. The provisions of this Grid Note are severable, and if any
provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Grid Note in any jurisdiction.
 
14)    Entire Agreement. This Grid Note sets forth the entire agreement of
Borrower and the Lender with respect to this Grid Note and may be modified only
by a written instrument executed by Borrower and the Lender.
 
15)    Headings. The headings herein are for convenience only and shall not
limit or define the meaning of the provisions of this Grid Note.
 
16)    Jurisdiction; Service of Process. Borrower agrees that in any action or
proceeding brought on or in connection with this Grid Note (i) the Supreme Court
of the State of New York for the County of New York, or (in a case involving
diversity of citizenship) the United States District Court in the Southern
District of New York, shall have jurisdiction of any such action or proceeding,
(ii) service of any summons and complaint or other process in any such action or
proceeding may be made by the Lender upon Borrower by registered or certified
mail directed to Borrower at its address referenced above, Borrower hereby
waiving personal service thereof, and (iii) within thirty (30) days after such
mailing Borrower shall appear or answer to any summons and complaint or other
process, and should Borrower fail to appear to answer within said thirty day
period, it shall be deemed in default and judgment may be entered by the Lender
against Borrower for the amount as demanded in any summons or complaint or other
process so served.
 
17)    WAIVER OF THE RIGHT TO TRIAL BY JURY. BORROWER AND, BY ITS ACCEPTANCE
HEREOF, THE LENDER, HEREBY IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW
OR IN EQUITY, IN ANY MANNER CONNECTED WITH THIS GRID NOTE OR ANY TRANSACTIONS
HEREUNDER. NO OFFICER OF THE LENDER HAS AUTHORITY TO WAIVE, CONDITION, OR MODIFY
THIS PROVISION.

 
Signatures on following page
 
 
 

--------------------------------------------------------------------------------

 



  Function(x) Inc.            
By:
/s/        Name: Janet Scardino        Title: Chief Executive Officer           

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE TO LINE OF CREDIT GRID PROMISSORY NOTE
 


Borrower:  Function(x) Inc.
 
Date of Note:  April __, 2012
 
Loan Number
Date of draw
Commitment Amount
draw
Maturity
Date
Interest
Rate
Interest Due upon
Maturity Date
Amount
Paid
Date
Payment
         
6%
               
6%
               
6%
               
6%
               
6%
               
6%
               
6%
               
6%
               
6%
               
6%
               
6%
     



 
 

--------------------------------------------------------------------------------

 
 
FUNDING MEMORANDUM




_________ __, 2012




[_________________________]
[_________________________]
[_________________________]


Dear [_________________________]:


We hereby request that you make available in our account No. _____________ the
amount of $______________, and which shall constitute a draw under the Line of
Credit Grid Note made by Function(x) Inc. (“Borrower”) to the order of
[_________________________] (the “Lender”) dated as of April __, 2012 (as
amended from time to time, the “Grid Note”).
 
Under the Grid Note, the Lender is authorized to enter and record on the
schedule attached thereto (i) the loan number, (ii) the date of each draw, (iii)
the Commitment Amount, (iv) the dollar amount of the draw, (v) the Maturity Date
of the draw, (vi) the interest rate, (vii) interest due on Maturity Date, (viii)
each payment of any draw and (ix) date of payment, without any further
authorization on the part of Borrower.
 
Borrower represents, warrants and certifies to Lender as follows:
 
(a) there does not exist any known deficiency in any of the documents identified
in this Funding Memorandum, and Borrower agrees that any deficiencies
subsequently discovered will be promptly reported to the Lender;
 
(b) both before and after funding the draw requested hereunder Borrower is not
in default, no Event of Default exists, and no Event of Default shall result
from the making of the draw requested hereunder;
 
(c) all of the representations and warranties of Borrower contained herein shall
be true and correct in all material respects to the same extent as though made
on and as of any making of the draw requested hereunder; and
 
(d) after giving effect to the amount of the requested draw, the aggregate
amount of outstanding draws under the Facility shall not exceed $20,000,000.
 

 

  Very truly yours,           Function(x) Inc.            
By:
      Name:        Title:             